On Application for Rehearing.
SOMMERVILLE, J.
In transferring this case to the Court of Appeal, the court will exercise the authority conferred upon it by Act No. 229 of 1910, p. 388, and impose the costs of appeal to this court upon the plaintiff appellee.
Defendant was led into the error of appealing to this court through the fault of plaintiff, who sued for an inflated amount.
It is therefore ordered, adjudged, and decreed that the decree herein is amended so as to condemn plaintiff appellee to pay the costs of appeal to this court.
Rehearing refused.